Newman, J.
It was not error to include the amount of the stipulated attorney’s fee in the judgment. The stipulation for the fee was a part of the contract on which the action was based. It became due as soon as the action was commenced. It was due at the time of the entry of judgment. Its recovery was incidental to the recovery upon the principal cause of action. This is analogous to the *287uniform practice, from an earty day, of including stipulated attorney’s fees in foreclosure judgments. It has not been suspected that a separate action could be maintained for the recovery of such fees.
By the Court.— The judgment of the superior court of Douglas county is affirmed.